DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 11/22/2019.
Claim(s) 1-12 is/are pending in this Office Action.
Priority



Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. JP2017-113656, filed 6/8/2017.
Acknowledgment is made of applicant's indication of National Stage entry from PCT application PCT/JP2018/020232, filed 5/25/2018. 
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 11/22/2019 is/are being considered by the examiner. 
Claim Interpretation
Applicant does not appear to set forth a definition in the disclosure of a “stable state” of the refrigerant circulating in the circulation unit. However, one of ordinary skill in the art would recognize that a stable state of the refrigerant is a state wherein the refrigerant circulating through a refrigerant cycle apparatus is at, or close to a steady state. If Applicant intended a different interpretation, they are asked to point to the definition in the disclosure of a “stable state”.
Specification
The disclosure is objected to because of the following informalities: 
- pg. 14, last para. states, “the refrigerant amount calculating unit (S200) that acquires a physical quantity such as the location information and the traffic jam information for specifying the amount of the refrigerant circulating in the circulation circuit, and calculates the refrigerant amount of the not calculated (third para, pg. 16 and 2nd para., pg. 24) and further that the location information and traffic jam information collected in “S102” is used for the determination made in “S104” (pg. 12-13). Thus, how is the refrigerant amount calculated based on such traffic and location information? 
- line 12, pg. 19, a space is missing in “vehicle1”
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “physical quantity” in claims 1 and 7. It is unclear whether the claimed “physical quantity” refers to the “location information” and “traffic information” acquired in “S102” of Fig. 5 (pg. 14, last para of Applicant’s specification) or one the “signals” acquired in “S202” of Fig. 8 (last para., pg. 13-first para., pg. 14). Applicant is requested to clarify the antecedent basis for this claim component in their response by specifically pointing to the antecedence for this term in their specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2019/0126949A1), hereafter referred to as Tashiro in view of Connell et al. (US 2017/0198953A1), hereafter referred to as Connell.
Regarding claim 1, Tashiro teaches a refrigeration cycle apparatus (“vehicle air-conditioning apparatus 100”, Fig. 4, para. 0021) mounted in a vehicle (“vehicle 20”, Fig. 2) and having a circulation circuit (“refrigeration circuit”, para. 0020, Fig. 1) through which a refrigerant (“refrigerant”, para. 0020, 0022) circulates, the apparatus comprising: 
a refrigerant amount calculating unit (“fault diagnosis unit 16c”, Fig. 4) that is configured to acquire a physical quantity (“degree of subcooling”, para. 0034, 0075) and calculate a fault (“fault”, para. 0034, 0075) indicative of an amount of the refrigerant that circulates in the circulation circuit based on the physical quantity (“refrigerant leak” or “no refrigerant leak”, para. 0075, see also para. 0034); and 
(“controller 16a”, Fig. 4) that is configured to determine, based on traveling conditions of the vehicle (“a lapse of three minutes after the compressor 3a, 3b is started”, para. 0073, “continuous operation time of the compressor 3a, 3b is three or more minutes”, para. 0059), whether the vehicle is in an operating state in which the refrigerant circulating in the circulation circuit becomes a stable state (“refrigeration cycle is stabilized”, para. 0055, 0072, also referred to as “stable operation state”, para. 0059), wherein 
the refrigerant amount calculating unit calculates the amount of the refrigerant (“S4”, Fig. 6, para. 0072, see also Fig. 7, “FIG. 7 is a diagram showing a flowchart of the fault diagnosis process in FIG. 6”, para. 0074) when the operating state determining unit determines that the vehicle is in the operation state in which the refrigerant circulating in the circulation circuit becomes the stable state (“S3”, Fig. 6, para. 0072).
	Tashiro does not explicitly teach	 the refrigerant amount calculating unit is configured to calculate an amount of the refrigerant that circulates in the circulation circuit. Tashiro instead teaches it is configured to calculate a “fault”, wherein “in the fault diagnosis, a refrigerant leak is detected based on a degree of subcooling. The degree of subcooling is determined by calculating a saturation conversion temperature from a discharge pressure detected by the discharge pressure sensor 14a, 14b, and subtracting a detection temperature detected by the temperature sensor 15a, 15b from the saturation conversion temperature” (para. 0034).  Tashiro further states, “Fault diagnosis by the fault diagnosis unit 16c is not limited to a refrigerant leak based on the degree of subcooling, and may adopt a conventional technique” (para. 0034). 
	Calculating a volume or amount of refrigerant based on a degree of subcooling is known in the art. See, Connell teaches a refrigeration system with superheating, sub-cooling and refrigerant charge level control, comprising:
(“controller 124”, Fig. 1, para. 0032, 0039) that is configured to calculate an amount of refrigerant (“refrigerant charge level”, para. 0054, 0032, 0039, “calculating a refrigerant charge level based at least in part on the refrigerant sub-cooling level”, para. 0054) that circulates in a circulation circuit (“refrigerant line 122”, Fig. 1, para. 0029).
	Both Tashiro and Connell teach refrigeration cycle apparatuses mounted in a vehicle (see “refrigeration system 100”, Fig. 1 for use in a “vehicle”, para. 0028, 0031 of Connell). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Tashiro and Connell to calculate an amount of refrigerant as taught by Connell (at least para. 0054) after calculating a degree of subcooling as taught by Tashiro (at least para. 0034). The motivation for doing so would be “to predict how long the refrigerant will last and/or when the refrigerant charge level is likely to be below the predetermined refrigerant level”, as taught by Connell (para. 0039).
	Regarding claim 7, Tashiro in view of Connell teach all the limitations similarly as discussed above with regards to claim 1, wherein the “controller 16” (Fig. 1) of Tashiro “is a microcomputer, and includes a CPU” (para. 0028). 

Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2019/0126949A1) in view of Connell et al. (US 2017/0198953A1) further in view of Johnston et al. (US2010/0186430A1), hereafter referred to as Johnston. 
Regarding claims 5 and 11, Tashiro further teaches wherein 
the operating state determining unit is configured to determine whether the vehicle is continuously traveling for at least a specified time period (“timing after departure”, para. 0064, “traveling position”, para. 0060) (“a timing after departure of a vehicle from a stop where the boarding rate is predicted to be higher than a boarding rate set in advance may be registered. Specifically, a travel position corresponding to such a timing is obtained as a travel distance from a first station to the specific stop”, para. 0064, see also “Setting of a timing in the storage unit 16d is performed based on a traveling position of the vehicle 20”, para. 0060), and 
the operating state determining unit is further configured to determine that the vehicle is in the operation state in which the refrigerant circulating in the circulation circuit becomes the stable state when the continuous travel determining unit determines that the vehicle is continuously traveling for at least the specified time period (“The vehicle air-conditioning apparatus 100 performs the air-conditioning control described above during travel operation of a train, and performs following fault diagnosis control in parallel with the air-conditioning control”, para. 0069, “Fault diagnosis may thus be performed during travel operation, at a timing suitable for fault diagnosis”, para. 0060).
Tashiro in view of Connell do not explicitly teach the operating state determining unit includes a continuous travel determining unit, but instead teaches the “controller 16” is configured to determine whether the vehicle is continuously traveling. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the operating state determining unit and the continuous travel determining unit separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Tashiro in view of Connell do not explicitly teach determining whether the vehicle is continuously traveling at a speed within a specified range based on a speed signal of the vehicle. Instead, Tashiro teaches determining whether the vehicle is continuously traveling based on “a travel 
However, Johnston teaches a method and system for detecting low refrigerant charge and an air conditioner protection system, comprising:
a continuous travel determining unit (“controller”, claims 16, 18) that is configured to determine whether a vehicle (“vehicle”, para. 0017) is continuously traveling at a speed (“vehicle speed”, para. 0019, “20”, Fig. 1) within a specified range based on a speed signal (“vehicle input information”, para. 0019) of the vehicle (“f the clutch is engaged at 16, the system determines whether the vehicle speed is sufficiently stable to permit completion of the test cycle”, para. 0019).
Both Tashiro in view of Connell and Johnston teach assessing a refrigerant amount in a circulation circuit of a refrigeration cycle apparatuses mounted in a vehicle (see “method and system for detecting whether the refrigerant charge level in an air conditioning system for a vehicle is low”, para. 0002 of Johnston). Both Tashiro in view of Connell and Johnston teach determining the circulation circuit is in a stable state (para. 0012 of Johnston). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tashiro in view of Connell with the teachings of Johnston by monitoring a vehicle speed as taught by Johnston (para. 0019) during the “fault diagnosis” (para. 0060) of Tashiro. The motivation for doing so would be to use common vehicle status indicators and sensors already installed on the vehicle to determine the fault, as taught by Johnston (“Software algorithms that receive inputs from common vehicle status indicators and sensors are used to determine whether the air conditioning system is operating with sufficient stability to permit the conventional sensor set to provide a reliable indication of system charge status”, para. 0010, Johnston).

Claim(s) 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2019/0126949A1) in view of Connell et al. (US 2017/0198953A1) further in view of Hoing (US 2014/0074349 A1).
Regarding claims 6 and 12, Tashiro further teaches wherein 
the operating state determining unit is configured to determine whether the vehicle is continuously in stopped state (“at a stop”, para. 0058) for at least a specified time period (“a timing in the storage unit 16d is performed based on a traveling position of the vehicle 20”, para. 0060),
and the operating state determining unit is further configured to determine that the vehicle is in the operating state in which the refrigerant circulating in the circulation circuit becomes the stable state when the idling state determining unit determines that the vehicle is continuously in a stopped state for at least the specified time period (“The vehicle air-conditioning apparatus 100 performs the air-conditioning control described above during travel operation of a train, and performs following fault diagnosis control in parallel with the air-conditioning control”, para. 0069, “Fault diagnosis may thus be performed during travel operation, at a timing suitable for fault diagnosis”, para. 0060).
Tashiro in view of Connell do not explicitly teach the operating state determining unit includes an idling state determining unit, but instead teaches the “controller 16” is configured to determine whether the vehicle is in a stopped state. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the operating state determining unit and the idling state determining unit separate components since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the 
Tashiro in view of Connell do not explicitly teach wherein the vehicle includes an engine, and
the idling state determining unit that is configured to determine whether the engine is continuously in an idling state.
However, Hoing teaches a method and diagnostic tester for detecting a fault in a cooling circuit of a motor vehicle, comprising:
a vehicle (“motor vehicle”, para. 0033) including an engine (“engine”, para. 0036), 
an idling state determining unit (“control unit 11”, Fig. 1) that is configured to determine whether the vehicle engine is continuously in an idling state (“idling”, para. 0039) for at least a specified time period (“over the entire duration of the measurement”, para. 0039).
Both Tashiro in view of Connell and Hoing teach assessing a refrigerant amount in a circulation circuit of a refrigeration cycle apparatuses mounted in a vehicle (see “a method and a diagnostic tester for detecting a fault in a cooling circuit of a motor vehicle”, para. 0001, “…a closed circuit in which a refrigerant circulates”, para. 0005 of Hoing). Hoing teaches “For carrying out the test method, a few necessary prior conditions are to be met” including placing the vehicle engine in an idle state (para. 0039). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tashiro in view of Connell with the teachings of Hoing by determining the vehicle engine is idling as taught by Hoing (para. 0039) during the “fault diagnosis” (para. 0060) of Tashiro. The motivation for doing so would be to perform the fault diagnosis achieving “the advantage that the engine of the motor vehicle is already running at a constant rotational speed when the compressor is subsequently turned on and a startup phase of the engine has no effect on the performance of the compressor”, as taught by Hoint (para. 0018).
Allowable Subject Matter










Claims 2-4, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of the Applicant's claimed invention, including, and in combination with other recited limitations, a travel determining unit that is configured to: 
determine whether the route on which the autonomous driving vehicle travels includes an expressway or a vehicle dedicated road; and 
determine whether the autonomous driving vehicle is traveling on the expressway or the vehicle dedicated road, wherein the operating state determining unit is configured to determine that the vehicle is in the operation state in which the refrigerant circulating in the circulation circuit becomes the stable state when the travel determining unit determines that the autonomous driving vehicle is traveling on the expressway or the vehicle dedicated road.	
The closest prior art of record includes the following:
Regarding claims 2 and 8, Tashiro further teaches wherein the vehicle is an autonomous driving vehicle that travels automatically at a predetermined speed along a predetermined route (“a vehicle 20, such as a high-speed rail vehicle”, para. 0021), but Tashiro and Connell do not explicitly teach:
the operating state determining unit includes a travel determining unit that is configured to: 
determine whether the route on which the autonomous driving vehicle travels includes an expressway or a vehicle dedicated road; and 
determine whether the autonomous driving vehicle is traveling on the expressway or the vehicle dedicated road, wherein the operating state determining unit is configured to determine that the 
However, Kojima (US 2009/0150024 A1) teaches a location range setting apparatus, a control method and controller for an apparatus mounted in a mobile object, and an automotive air conditioner and control method for the same, comprising:
a travel determining unit (“road information acquiring unit”, para. 0049) that is configured to: 
determine whether a route (“road map containing route information”, para. 0051) on which a vehicle (“vehicle”, para. 0013) travels includes an expressway or a vehicle dedicated road (“type of the road (for example, an ordinary road or an expressway)”, para. 0051) (“the road information comprises nodes that indicate intersections and links that indicate roads connecting between the respective intersections…Each link is associated with identification information for the link, the position and length of the link, the type of the road (for example, an ordinary road or an expressway)”, para. 0051); and 
determine whether the vehicle is traveling on the expressway or the vehicle dedicated road, wherein an operating state determining unit is configured to determine that the vehicle is in an operation state in which refrigerant circulating in a circulation circuit becomes a stable state when the travel determining unit determines that the autonomous driving vehicle is traveling on the expressway or the vehicle dedicated road.
Kojima teaches “various sensors that together function as an information acquiring unit in the automotive air conditioner 1” (para. 0047), such that “There are also provided such sensors as an evaporator outlet temperature sensor for measuring the temperature of the air (evaporator outlet temperature) leaving the evaporator 18, a heater inlet coolant temperature sensor for measuring the temperature of the engine coolant flowing into the heater core 29, and a pressure sensor for measuring 
Thus, none of the cited references, alone or in combination teach the limitations, “a travel determining unit that is configured to: 
determine whether the route on which the autonomous driving vehicle travels includes an expressway or a vehicle dedicated road; and 
determine whether the autonomous driving vehicle is traveling on the expressway or the vehicle dedicated road, wherein the operating state determining unit is configured to determine that the vehicle is in the operation state in which the refrigerant circulating in the circulation circuit becomes the stable state when the travel determining unit determines that the autonomous driving vehicle is traveling on the expressway or the vehicle dedicated road.”
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665